Case 1:18-cv-10225-MLW Document 439-3 Filed 12/20/19 Page 1 of 3




            EXHIBIT C
                                                               Case 1:18-cv-10225-MLW Document 439-3 Filed 12/20/19 Page 2 of 3




                                                                                                                      Office oj'Detention a,ul Re111oval Opcrallons

                            U.S. :rmnrigration                                                                        ll.S. Departn1ent of Homeland Srrurity
                                                                                                                      I O Ne\.\' Engl and E'(ecuti ve Park •
                            and Customs                                                                                Burlington, NL.\ 0 1803
                            Enforcement                                                                   '




    Name: Kim, Soeun
    A#:
              a. d County Jail· 266 County Farm Road, Dover, New Hampshire 03820
    C/0: Stra1,1or ·          ,
                                                        Notice to Alien of File Custody Review


     You are detained in the custody of the Immigration and ~aturalizatio~ Service (INS) and y~u are required. to cooperate with the fNS in effecting your removal from the
    United States. lfthe INS has not rem.oved you from the United ~tates within the removal penod as set forth'~ INA ~4J(a) (normally 90-days) of either. I) your entering
    INS custody with a final order of removal, deportation or exc!us.1on, or 2~ ~he date of any final or~er you receive whJ/e you are in INS custody, the INS Deciding Official
     wlll review your case for consideration of release on an _Order of Supervision. Rel~, ~owever, 1s dependent on your demonstrating to the satisfaction of the Attorney
     General that you wlU not pose a danger to the conunun1 ty and will not present a flight nsk.



                                                                  5/15/2019           The Deciding Official may consider, but is not limited to considering the following:
    Your custody status will be reviewed on or about:

•             ]_   Criminal convictions and criminal conduct;
             2.    Other criminal and immigration history;
             l     Sentence(s) imposed and time actually served;
             4.    History of escapes, failures to appear for judicial or other proceedings, and other defaults;
             5.     Probation history;
              6.    Disciplinary problems while incarcerated;
              7.  Evidence of rehabilitative effort or recidivism;
              8.  Equities in the United States·
                                                '
              9.  Cooperation in obtaining your travel documents;
              10. Any available mental health reports.



      You may submit any documentation you wish to be reviewed in support of your release, prior to the date listed above, to the attention of the Officer and address below.
     English translations must be provided pursuant to 8 CFR \ 03.2(b X3 ). An attorney or other person may submit materials on your behalf. The district ditectOI" will notify you
     of the decision in your case. Attached to this notice is a list of free or low cost legal representatives who may be able to provide assistance to you in fl"IWIUIIJOOf CO"·


                                              U.S. Department of Homeland Security
                                              Bureau of Immigration and Customs Enforcement
                                               Attn: POCR Unit
                                               10 New England Executive Park
                                               Burlington, MA 01803

                                                                               METHOD OF SERVICE
      .
     ( ) CC: Attorney of Record or De .
        CC: A- . .
                                              ea J.zen by:
     f Certify that this fonn was provided to th

                                     s1gnated Representative
                                                                                                       Gan~
                                           Case 1:18-cv-10225-MLW Document 439-3 Filed 12/20/19 Page 3 of 3




Notice to Alien of File Custody Review
Kim, Soeun
Page2

                                                 PROOF OF SERVICE

                                               lete both (a) and (b) below.)
(1) Personal
    {a) I._
                                               - - - ·---~-.,,J..,,6.~lr~,J-.x._::f11-1,_ __
                       Name of J.._,...,       fficer                                                           Title

cert1.fy that I ·served _ _ _...1._~~~          5o
                              K. "v.~ • •--~~=--=--~;::::-~----------
                                            --wn                      with a copy of
                                                               Name of Detainee
                                  · . .f. .....J_~=-'.'.U. ,'·o
   this document at _ _._S~f_ll_tr-=-                         . :..,,D-------- on                             Lf/,?J;i     at   /'3Jo
                                           Institution                                                           Date            Time



                                                                          OR
(1) Service by certified mail, return receipt. (Attach copy of receipt)

I _ _ _ _ _ _ _ _ _ _ _ _ _ _ __ _ : , - - - - - - - - - - - - - - - - certify
           Name of Ice Officer                                           Title
   that I served - - - - - - - - - - - - - - and the custodia.n - - - - - - - - - - - -
                                                                               Name of Official
                        Name of Detainee
  with a written copy of this document by certified mail a t - - - - - - - - - - - - on _ _ _ _ _.
                                                                Institution                     Date




                                                                                                                 Date: <t? --    y-17-!Y



 ( ) cc: Attorney of Record or Designated Representative
( ) cc: A-File
